DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/16/2021 and 10/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Objections
Claims 5, 10-13 and 19 are objected to because of the following informalities:
Claims 5 and 19 recite the limitation “the prior stock number”.  There is insufficient antecedent basis for this limitation in the claim.  Suggested language is “a prior stock number”.
Claims 10-13 recite “items including in the work unit”.  This working is awkward. It appears the language should recite “items included in the work unit”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “calculate a restocking item for each time when a displayed number for the item”, and utilizes the term “the item” throughout the claim.  “Each item” implies there are multiple items, however “the item” implies one item.  Therefore it is unclear what “the item” refers to.  It is unclear if the claim language should be “each item” or “each respective item”.  Claim 14 recites “the item” and thus is unclear which item “the item” refers to since claim 6 recites “each item”.
	Claims not specifically addressed are indefinite due to their dependency.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mori et al. (US 2021/0225134).
With respect to claim 1 and 15, Mori et al. discloses a stocking support system, comprising:
a processor ([0051], [0187]) configured to:
acquire a reference display value and a lower limit display value for an item ([0075]-[0077], [0087], [0148], Fig. 9); 
acquire a sales number for the item from a sales data processing device ([0072]); 
calculate a restocking number for the item when a displayed number of the item falls below the lower limit display value based upon an estimate based on the reference display value, the lower limit display value, and the sales number for the item ([0087], [0137]-[0141], [0153], Figs. 25A, 27); and 
instruct a printing device to output the calculated restocking number for the item along with information for identifying the item ([0141], [0153],  Figs. 25A and 27).
Mori et al. additionally discloses a non-transitory computer-readable medium with instructions to perform the steps of the system ([0187]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. as applied to claims 1 and 15 above, and further in view of Varatharajah et al. (US 2004/0073489).
With respect to claim 2 and 16, Mori et al. addresses all the limitations of claim 1 and 15, and further discloses the sales data processing device being a point-of-sale terminal, and the processor acquires the sales number when sales registration is completed at the point-of-sale terminal ([0054], [0072]).
Mori et al. fails to expressly disclose the point-of-sale terminal is attached to a container used by a shopper to carry items.
Varatharajah et al. teaches it is well known in the art for a point-of-sale terminal to be attached to a container used by a shopper to carry items ([0085], Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the point-of-sale terminal to be attached to a container used by a shopper to carry items in order to allow a customer to checkout items at his/her shopping cart instead of waiting in line at a checkout lane.


Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. in view of Varatharajah et al. 
With respect to claim 6, Mori et al. discloses a stocking support system, comprising:
an output unit (display) configure to output restocking instructions in work units for sales clerk restocking processes ([0141], [0153],  Figs. 25A and 27).
a server ([0051]) configured to:
acquire a reference display value and a lower limit display value for an item ([0075]-[0077], [0087], [0148], Fig. 9); 
acquire a sales number for the item from a sales data processing device ([0072]); 
calculate a restocking number for the item when a displayed number of the item falls below the lower limit display value based upon an estimate based on the reference display value, the lower limit display value, and the sales number for the item ([0087], [0137]-[0141], [0153], Figs. 25A, 27); and 
instruct the output unit to output the calculated restocking number for the item along with information for identifying the item in a work unit for a sales clerk restocking process ([0141], [0153],  Figs. 25A and 27).
Mori et al. fails to expressly disclose a cart-based point-of-sale terminal configured to permit a customer to register items in a sales transaction.
Varatharajah et al. teaches it is well known in the art for a cart-based point-of-sale terminal to be configured to permit a customer to register items in a sales transaction ([0085], Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cart-based point-of-sale terminal configured to permit a customer to register items in a sales transaction in order to allow a customer to checkout items at his/her shopping cart instead of waiting in line at a checkout lane.
With respect to claim 10, the modified Mori et al. discloses items included in the work unit for the sales clerk restocking process are based on a predetermined correlation for improving efficiency of the sales clerk restocking process (Mori: [0119], [0141], [0175]).


Allowable Subject Matter
Claim 3-5, 7-9, 11-14 and 17-19 would be allowable if rewritten or amended to overcome the claim objections (where applicable) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph (where applicable), set forth in this Office action.


Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876